Citation Nr: 1024335	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  99-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Veteran appeared at a Travel Board 
Hearing in September 2006.  A transcript is associated with 
the claims file.  

The claim has been before the Board on a previous occasion, 
and was remanded in August 2007 for evidentiary development.  
All actions required by the remand have been satisfied, and 
the claim is ripe for appellate review.  



FINDING OF FACT

The Veteran has a diagnosis of PTSD, which has been 
clinically linked to exposure to sailing through waters 
affected by Typhoon Joan in October 1970; both service 
department and unofficial "buddy statements" confirm that 
the Veteran was exposed to typhoon conditions aboard ship, 
and that these conditions caused a severe threat to the ship 
and her company of sailors.   



CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that he developed PTSD as a result of a 
traumatic experience encountered while serving aboard USS 
Paricutin, an ammunition ship of the U.S. Navy.  
Specifically, the Veteran reports being in the path of 
Typhoon Joan in the South China Sea in October 1970, and that 
he was at great risk of bodily harm during this time.

The Veteran has a current diagnosis of PTSD.  Looking through 
the post-service clinical record, it is evident that the 
Veteran has had symptoms of panic since at least 1996, with 
PTSD having been assessed in clinical visitis in 2003 and 
2004.  The Veteran, in a September 2004 psychology 
consultation, presented a letter of a shipmate which attested 
to the violent conditions experienced at sea during Typhoon 
Joan.  As a result of this, PTSD was assessed.  Most 
recently, the Veteran was afforded a comprehensive VA 
compensation and pension examination in April 2009, and in 
the associated report, the examiner noted the violent rolling 
of ammunition occurring aboard the Veteran's ship during 
rough weather, and that the Veteran received some sort of 
injury during this exposure.  The examiner stated that he 
could not think of another source of a stressful incident 
(in-service or post-service) which would be responsible for 
his PTSD.  Thus, the Veteran does have a diagnosis of PTSD 
which has been clinically linked to his claimed stressor of 
service aboard ship in a violent typhoon. 

Regarding the alleged stressor, there is ample evidence to 
suggest that the Veteran's ship, USS Paricutin, was in waters 
affected by Typhoon Joan in 1970.  Although originally the 
Veteran could not remember the exact date of the typhoon, and 
had alleged that it was Typhoon Pamela, he has always 
maintained that the exposure to the typhoon occurred sometime 
in 1970.  Upon doing research of his ship's historical 
record, the Veteran informed VA that he was initially 
mistaken as to the typhoon's name, and that he was exposed to 
Typhoon Jane in October 1970.  The U.S. Army and Joint 
Services Records Research Center (JSSRC) was contacted, and a 
response from this agency indicated that USS Paricutin had 
service in the South China Sea at the time of Typhoon Jane, 
and that while the deck logs did not specifically mention 
exposure to a typhoon, the ship did make calls to the 
Philippines and had service offshore of Vietnam in October 
1970.  As such, the service department records do confirm 
that the Paricutin was in the area affected by Typhoon Joan 
(which the historical record reflects as one of the most 
severe storms to ever have hit the Philippine Islands and 
South China Sea).  

In addition to the report from JSSRC, the Veteran has 
submitted numerous "buddy statements," and even an award 
citation from a shipmate who served with the Veteran aboard 
Paricutin.  The award citation of the shipmate, dated October 
1970, noted that had the crew not acted in quick response, 
the typhoon would have caused "a significant risk to the 
safety of the ship," and that the Veteran's shipmate was 
exposed to "considerable personal risk" while securing the 
ship in the storm.  In addition to this citation, "buddy 
statements" of other shipmates were submitted, with one 
former sailor reporting hearing pallets of projectiles 
rolling around, as well as severe "rocking, rolling, and 
pitching" occurring over an 18-hour period.  This Veteran 
reported wearing a life jacket during Typhoon Joan, as he was 
very frightened for his life.  The JSSRC report, as well as 
the citation and testimony of two of the Veteran's shipmates, 
do sufficiently establish that the Paricutin was subject to 
typhoon condition in October 1970.  There are additional 
statements submitted by other sailors; however, as it is 
fairly well established by unofficial as well as official 
sources that the Veteran's ship was exposed to a typhoon, 
there is no need to laboriously list the details of this 
written testimony.  

The Board can indeed conclude that the Veteran's ship was 
exposed to Typhoon Jane in October 1970, and that the severe 
pitching, rolling, and yawing occurred during this storm.  It 
is evident that munitions were strewn around the ship, and 
that expeditious action was required on the part of the crew 
in order to prevent a severe threat to the safety of the ship 
and crew.  Regarding the Veteran's involvement, there is 
nothing of record which specifically indicates that he was 
injured or that he was decorated for efforts to secure his 
ship in the violent storm.  This notwithstanding, a ship in 
an ocean is a contained space, and thus the effects of the 
typhoon were most likely experienced by all members of the 
ship's company.  In addition, it is noted that corroboration 
of every detail of an alleged stressor, including the 
Veteran's personal participation, is not required to 
substantiate a claim for service connection for PTSD.  
Rather, the Veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); See 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
Veteran has most certainly satisfied that requirement, as he 
was clearly involved in a severe typhoon incident while 
serving aboard USS Paricutin.  

The Veteran has a current diagnosis of PTSD, which has been 
medically linked to service aboard ship in a violent typhoon 
during his time in the U.S. Navy.  The service department has 
been able to confirm the location of the Veteran's ship as 
being proximate to Typhoon Joan, and the Veteran's shipmates 
have attested to being exposed to extremely violent sea 
conditions, with one of his shipmates even having been 
decorated for protecting the ship and her crew from danger 
during the transit of the waters affected by the typhoon.  As 
this is the case, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


